                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


JOSHUA WREN,

                       Plaintiff,

               v.                                            Case No. 21-C-348

JOHN DOE, et al.,

                       Defendants.


                                     DECISION AND ORDER


       Plaintiff Joshua Wren is a prisoner confined at Stanley Correctional Institution who is

representing himself in this 42 U.S.C. §1983 case. On March 18, 2021, he filed a complaint, but

he did not pay the civil case filing fee. On April 12, 2021, the Court ordered Wren to either pay

the $402 filing fee or move to proceed in forma pauperis by May 6, 2021. Dkt. No. 6. The

deadline passed and Wren neither paid the fee nor moved to proceed in forma pauperis, so the

Court dismissed the case.

       On May 28, 2021, Wren filed a motion for reconsideration. Dkt. No. 9. He asserts that he

made a mistake and did not want the case to be dismissed. According to Wren, he “wanted the

Court to allow [his] filling out application as indigent [sic], to commence the action.” Id.

       Wren still has not complied with the Court’s order that he either prepay the full $402 filing

or file a motion to proceed without prepaying the filing fee along with a copy of his trust account

statement covering the period of September 18, 2020 through March 18, 2021 (the date he filed

his complaint). The Court will give Wren one final opportunity to comply. Simply telling the
Court he is indigent and wants to proceed in forma pauperis is insufficient. He must file the

required documents if he wants to proceed with this case.

       The Court will not yet rule on Wren’s motion for reconsideration. If he files the required

documents by July 1, 2021, the Court will grant his motion for reconsideration, reopen the case,

and screen his complaint. However, if the Court does not receive the required documents by the

deadline or if Wren fails to inform the Court why he is unable to comply, the Court will deny his

motion for reconsideration and this case will remain closed.

       The clerk’s office will enclose a copy of the form entitled “Prisoner Request to Proceed in

District Court without Prepaying the Full Filing Fee” along with this decision.

       SO ORDERED at Green Bay, Wisconsin this 3rd day of June, 2021.

                                                     s/ William C. Griesbach
                                                     William C. Griesbach
                                                     United States District Judge




                                                2
